

Exhibit 10.1





AGREEMENT




This AGREEMENT (the “Agreement”) is made and entered into on the 20th day of
December 2015 by and between ERIE INDEMNITY COMPANY, a Pennsylvania corporation
with its principal place of business in Erie, Pennsylvania (the “Company”), and
MARCIA A. DALL, residing in Lexington, Kentucky (the “Executive”).


RECITALS:


WHEREAS, the Executive has tendered her resignation as an officer and employee
of the Company and as a director, officer and employee of each of its
subsidiaries and affiliated companies effective October 9, 2015 (the
“Resignation Date”), and the Company and each of its subsidiaries and affiliated
companies has accepted such resignation; and


WHEREAS, the Executive Compensation and Development Committee of the Board of
Directors of the Company recognizes and appreciates that during her career with
the Company the Executive has demonstrated commitment to the Company and its
goals and made valuable contributions to the Company’s growth and development;
and
 
WHEREAS, the Company and the Executive each agree that it is in their respective
best interests to make certain provisions related to the termination of the
Executive's employment as a result of her resignation from the Company.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, and intending to be legally bound, the parties agree as
follows:


1.Effective Date. This Agreement shall become effective on the eighth day after
the date on which the Executive executes a waiver and release in the form
attached as Exhibit I to this Agreement (the “Release”), on the condition that
the Executive has not revoked the Release during the seven-day revocation period
described in the Release.
2.Consideration.
a.In consideration of the execution and performance of this Agreement by the
Executive, and subject to the remaining provisions of this Section 2 and to
Section 3, the Executive shall receive from the Company the following payment,
to which the Executive would not otherwise be entitled:
(i) With respect to the Company's Long Term Incentive Plan (“LTIP”) and the
award made to the Executive for the 2013‑2015 performance period under the LTIP:




--------------------------------------------------------------------------------



(A)  In accordance with the terms of the LTIP, for the 2013-2015 performance
period, the Committee shall measure the Company’s performance for the
performance period against the performance goals set out in the Executive’s
award agreement for the performance period and shall calculate the award that
would have been earned by the Executive for the performance period had the
Executive remained employed through the last day of the performance period,
based on the Company’s achievement of the applicable performance goals (the
“earned award” for the performance period).
(B) If the Committee exercises its discretion to reduce or eliminate awards that
would otherwise have been earned by executive vice presidents as a class under
the LTIP for the 2013-2015 performance period, the Committee may reduce the
Executive’s earned award for the performance period by a percentage reduction
that is not more than the average of the percentage reductions applied to the
awards of the executive vice presidents.
(C) The Executive shall have a vested interest of 91.67 percent in her earned
award for the 2013-2015 performance period. The earned award taken into account
in calculating the Executive’s vested interest shall be after any reduction
imposed under paragraph (B).
(D) The Company shall pay to the Executive her vested interest in her earned
award for the 2013-2015 performance period at the time awards for the
performance period are paid to other LTIP participants, in accordance with the
LTIP, which time shall be no later than December 31, 2016.
(E) The Committee's determination of the amount of award to be paid shall be in
accordance with the terms of the LTIP and shall be final and binding on all
interested parties.
(ii) The Company shall also reimburse the Executive for any legal fees and
related expenses she incurs in connection with the negotiation of and her entry
into this Agreement, provided however that the reimbursement shall not exceed,
in the aggregate, $15,000, and provided further that the Executive provides the
Company with reasonable substantiating documentation by November 30 of the
calendar year following the calendar year in which such fees and expenses were
incurred. The Company shall pay the amount to be reimbursed under this paragraph
within thirty days after receipt of such documentation.


b.In the event of the Executive's death before payment of the benefit described
in Section 2(a), the Company shall pay the benefit at the scheduled time to the
beneficiary or beneficiaries designated by the Executive from time to time in
accordance with the

2



--------------------------------------------------------------------------------



terms of the LTIP; provided, however, that if the Executive has not designated a
beneficiary in accordance with the terms of the LTIP, or if no designated
beneficiary with respect to the LTIP survives the Executive, the Company shall
pay the benefit to the default beneficiary indicated in the LTIP.
c.Payments under this Section 2 shall be subject to applicable deductions. For
the purposes of this Agreement, “applicable deductions” shall mean any federal,
state, or local taxes reasonably determined by the Company to be required to be
withheld from amounts paid to the Executive pursuant to this Agreement.
d.Except as provided in this Agreement, the Executive agrees that she is not
entitled to any other compensation (including, but not limited to, salary or
bonuses), perquisites, or benefits of any kind or description from the Company,
or from or under any employee benefit plan or fringe benefit plan sponsored by
the Company, other than as described above and other than (i) her regular salary
through the Resignation Date; (ii) payment for her unpaid vacation time, which
will be computed in accordance with the Company’s past practices for departing
employees and paid as soon as administratively practical; (iii) her accrued
benefits under the Erie Insurance Group Retirement Plan for Employees; (iv) her
accrued benefits under the Erie Insurance Group Employee Savings Plan; (v) her
accrued benefit under the Supplemental Executive Retirement Plan for Certain
Members of the Erie Insurance Group Retirement Plan for Employees (“SERP”); (vi)
any benefit the Executive may have accrued under the Company’s Deferred
Compensation Plan; (vii) any rights the Executive may have under COBRA on
account of the termination of her employment; and (viii), with respect to any of
the capacities in which the Executive served the Company or any of its
subsidiaries or affiliated companies, and with respect to any service of the
Executive as a fiduciary or trustee of any employee benefit plans or trusts or
other trusts maintained or sponsored by the Company or its subsidiaries or
affiliated companies, any rights the Executive may have for indemnity in
relation to any acts or omissions of the Executive or a claim for coverage under
any applicable insurances, or any claim relating to enforcement of the
Agreement.
e.The parties acknowledge and agree that the Executive is not releasing any
rights she may have as an owner and/or holder of the Company’s common stock and
stock options or any rights she has to enforce this Agreement. In addition, the
Executive is not releasing any rights that she has to be indemnified (including
any right to reimbursement of expenses) arising under applicable law, the
certificate of incorporation or by-laws (or similar constituent documents of the
Company), any indemnification agreement between her and the Company (including,
without limitation, the Indemnification Agreement entered into on February 23,
2010), or any directors’ and officers’ or other liability insurance policy of
the Company. Furthermore, the Company agrees to provide indemnification to the
Executive, in the same manner and to the same extent as the highest-level
officers of the Company, through the Ongoing Cooperation Period (as defined
below) and for any claim that may arise relating to or arising out of any
matters occurring through the Ongoing Cooperation Period, and for a period of at
least three years thereafter.



3



--------------------------------------------------------------------------------



3.Executive's Waiver and Release.


a.Before payment of the amounts set forth in Section 2(a), the Executive shall
execute a waiver and release in the form attached as Exhibit I to this Agreement
(the “Release”). If the Executive fails to sign the Release within ten days
after the execution of this Agreement by both parties, the Executive shall
forfeit all rights to payment under Section 2(a) and this Agreement shall be
null and void.


b.Notwithstanding any provision of this Agreement to the contrary, the payments
provided in Section 2(a) shall not be paid unless the Executive has signed the
Release and the seven-day revocation period described in the Release has expired
with no revocation.


c.The Executive represents and warrants that the Release and a proposed form of
agreement was first presented to her for her consideration before her
Resignation Date and that the Company has encouraged and advised the Executive
in writing, prior to her signing this Agreement, to consult with an attorney of
the Executive's choosing concerning all of the terms of this Agreement and the
Release.


d.The Company hereby represents and warrants that, as of the date of this
Agreement, it does not have knowledge of any claim or action against the
Executive.


4.Non-Disparagement. The Executive shall not disparage the Company or its
officers, directors or employees in any way orally or in writing, and the
directors and executive and senior officers of the Company shall likewise not
disparage the Executive, provided, however, that nothing in this Section shall
prohibit: (a) the Executive or the Company from disclosing truthful information
if legally required (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process); or (b) either party from acting in good faith to enforce the party’s
rights under this Agreement.


5.Covenants as to Confidential Information. The Executive acknowledges and
agrees as follows: (i) this Section 5 is necessary for the protection of the
legitimate business interests of the Company, (ii) the restrictions contained in
this Section 5 with regard to geographical scope, length of term and types of
restricted activities are reasonable; (iii) the Executive has received adequate
and valuable consideration for entering into this Agreement, and (iv) the
Executive's expertise and capabilities are such that her obligations under and
the enforcement of this Section 5 by injunction or otherwise will not adversely
affect the Executive's ability to earn a livelihood.


a.    Confidentiality of Information and Nondisclosure. The Executive agrees
that the Executive will not, directly or indirectly, without the express written
approval of the Company, unless directed by applicable legal authority
(including any court of competent jurisdiction, governmental agency having
supervisory authority over the business of the Company or its subsidiaries or
affiliated companies, or any legislative or administrative body having
supervisory authority over the business of the Company or its subsidiaries or
affiliated companies) having jurisdiction over the Executive, disclose to or
use, or knowingly permit to be

4



--------------------------------------------------------------------------------



so disclosed or used, for the benefit of herself, any person, corporation or
other entity other than the Company, (i) any non-public information concerning
any financial matters, customer relationships, competitive status, supplier
matters, internal organizational matters, current or future plans, or other
business affairs of or relating to the Company, its subsidiaries or affiliated
companies, (ii) any proprietary management, operational, trade, technical or
other secrets or any other proprietary information or other data of the Company,
its subsidiaries or affiliated companies, or (iii) any other information related
to the Company, its subsidiaries or affiliated companies, or which the Executive
should reasonably believe will be damaging to the Company, its subsidiaries or
affiliated companies, which has not been published and is not generally known
outside of the Company. The Executive acknowledges that all of the foregoing
constitutes confidential and proprietary information, which is the exclusive
property of the Company. Nothing in this Agreement or any other agreement with
the Company prohibits or prevents the Executive from filing a complaint or
charge with or participating, testifying, or assisting in any investigation,
hearing, or other proceeding before any federal, state, or local government
agency. Notwithstanding the non-disclosure, non-disparagement or any other
provision of this Agreement, the Executive acknowledges and affirms her
understanding that nothing in this Agreement is intended to preclude, prohibit,
or otherwise limit, in any way, her rights and abilities to contact, communicate
with, or report matters to any government entity or agency including but not
limited to the United States Department of Justice, any Office of Inspector
General of any United States agency, the United States Securities and Exchange
Commission, or Congress, regarding possible violations of laws or regulations.
However, to the maximum extent permitted by law, the Executive agrees that if
such an administrative claim is made, the Executive shall not be entitled to
recover any individual monetary relief or other individual remedies, except that
this provision is not applicable to any bounty that may be recoverable by the
Executive as a result of participating in the Securities and Exchange
Commission’s whistleblower program.


b.    Company Remedies. The Executive acknowledges and agrees that any breach of
this Section 5 may result in immediate and irreparable harm to the Company, and
that the Company may not be reasonably or adequately compensated by damages in
an action at law. In the event of a breach by the Executive of the provisions of
this Section 5, the Company shall be entitled, to the extent permitted by law,
immediately to cease to pay or provide the Executive or the Executive's
dependents any compensation or benefit being, or to be, paid or provided to the
Executive pursuant to this Agreement, and also to obtain immediate injunctive
relief restraining the Executive from conduct in breach of the covenants
contained in this Section 5. Nothing in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach, including the recovery of damages from the Executive.


6.Breach of Agreement. The Executive agrees that if she violates any of the
terms of this Agreement, the Company may pursue whatever rights it has under
this Agreement, whether in law or in equity, without affecting the validity and
enforceability of the Release contemplated by Section 3 of this Agreement. If
the Executive is required to bring any action to enforce rights or to collect
moneys due under this Agreement, the Company shall pay to the Executive the fees
and expenses incurred by the Executive in bringing and pursuing such action

5



--------------------------------------------------------------------------------



provided that the Executive is successful, in whole or in part, on the merits or
otherwise (including, without limitation, by way of a settlement involving the
payment of money by the Company to the Executive) in such action. The Company
shall pay such fees and expenses in advance of the final disposition of the
action, and the Executive agrees to repay the Company such advances if the
Executive is not ultimately successful, in whole or in part, on the merits or
otherwise, in such action. The Executive’s right to any payment under this
Section (advance or otherwise) is conditioned upon Executive providing
reasonable substantiating documentation by November 30 of the calendar year
following the calendar year in which the fee or expense was incurred. The
Company shall make any payment required under this Section within thirty days
after receipt of such documentation.


7.Company Property, Records, Files and Equipment. The Executive represents that
she has returned all Company property, including records, files, and equipment,
that was in her possession. The Company acknowledges that it is not aware of any
such property in the Executive’s possession.




8.Ongoing Cooperation. For a period of two (2) years (the “Ongoing Cooperation
Period”) following the Resignation Date, the Executive agrees to use her
reasonable efforts to assist, advise and cooperate with the Company if the
Company so requests on issues that arose or were in any way developing during
her employment with the Company, subject to Executive’s availability given her
employment and personal obligations, if any, at that time. The Executive shall
furnish such assistance, advice or cooperation to the Company as the Company
shall reasonably request and as is within the Executive's reasonable capability.
Such assistance, advice and cooperation may include, but shall not be limited to
the preparation for, or the conduct of, any litigation, investigation or
proceeding involving matters or events which occurred during the Executive's
employment by the Company as to which the Executive's knowledge or testimony may
be important to the Company. In connection with the preparation for, or the
conduct of such litigation, investigation or proceeding as described in the
preceding sentence, the Executive shall promptly provide the Company with any
records or other materials in her possession that the Company shall request in
connection with the defense or prosecution of such litigation, investigation or
proceeding. If and to the extent that the Company requests that the Executive
provide assistance, advice, or cooperation to the Company, as described above,
or it requests that she attend a meeting, deposition or trial at any time during
the Ongoing Cooperation Period, the Company shall compensate the Executive for
her time at the rate of $600.00 for each hour during which Executive complies
with such request. The Company shall also pay or reimburse the Executive for (i)
her reasonable legal fees and expenses incurred in the course of providing such
cooperation, provided that the Company agrees that the Executive’s engagement of
her own counsel is necessary and appropriate, and (ii) her travel expenses
reasonably incurred in the course of providing such cooperation, provided in the
case of both legal and travel fees and expenses that the Executive provides
reasonable substantiating documentation by November 30 of the calendar year
following the calendar year in which the fee or expense was incurred; the
Company shall make any payment required under this sentence within thirty days
after receipt of such documentation.



6



--------------------------------------------------------------------------------



9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania applicable to contracts
executed in and to be performed in that commonwealth without regard to its
conflicts of laws provisions. Each of the parties irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the Commonwealth of Pennsylvania located in the County of Erie, Pennsylvania,
and of the United States for the Western District of Pennsylvania for any
litigation arising out of or relating to this Agreement or the transactions
contemplated by this Agreement. Any legal action relating to this Agreement
shall be brought in the courts of the Commonwealth of Pennsylvania located in
the County of Erie, Pennsylvania, and of the United States for the Western
District of Pennsylvania and the parties irrevocably and unconditionally waive
and will not plead or claim in any such court that venue is improper or that
such litigation has been brought in an inconvenient forum.


10.Waiver. The waiver by a party of any breach by the other party of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach by a party.


11.Assignment. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company, and the Company shall be obligated to
require any successor to expressly acknowledge and assume its obligations under
this Agreement. This Agreement shall inure to the extent provided under this
Agreement to the benefit of and be enforceable by the Executive or the
Executive's legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. The Executive may not delegate any of the
Executive's duties, responsibilities, obligations or positions under this
Agreement to any person and any such purported delegation shall be void and of
no force and effect.


12.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.


13.Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing, and if personally delivered or when sent by
first class certified or registered mail, postage prepaid, return receipt
requested − in the case of the Executive, to her principal residence address,
and in the case of the Company, to the address of its principal place of
business as set forth above, to the attention of the General Counsel of the
Company.


14.Entire Agreement. This Agreement constitutes the entire agreement of the
parties relating to the subject matter of this Agreement, and supersedes any
obligations of the Company under any previous agreements or arrangements, except
as otherwise provided in this Agreement. The provisions of this Agreement may
not be amended, modified, repealed, waived, extended or discharged except by an
agreement in writing signed by the party against whom enforcement of any
amendment, modification, repeal, waiver, extension or discharge is sought. This
Agreement may be executed in one or more counterparts (including by facsimile
signature), all of which

7



--------------------------------------------------------------------------------



shall be considered one and the same instrument, and shall be fully executed
when one or more counterparts have been signed by and delivered to each party.


15.Code Section 409A. It is intended that this Agreement shall comply with the
provisions of section 409A of the Internal Revenue Code of 1986, as amended, and
the Treasury regulations relating thereto (“Code Section 409A”), or an exemption
to Code Section 409A. Payments, rights and benefits may only be made, satisfied
or provided under this Agreement upon an event and in a manner permitted by Code
Section 409A, to the extent applicable, so as not to subject the Executive to
the payment of taxes and interest under Code Section 409A. In furtherance of
this intent, this Agreement shall be interpreted, operated and administered in a
manner consistent with these intentions, and to the extent that any regulations
or other guidance issued under Code Section 409A would result in the Executive
being subject to payment of additional income taxes or interest under Code
Section 409A, the parties agree, to the extent possible, to amend this Agreement
to maintain to the maximum extent practicable the original intent of this
Agreement while avoiding the application of such taxes or interest under Code
Section 409A. All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” as defined
under Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if, as of the date of the Executive's separation from service, the
Executive is a “specified employee” as defined under Code Section 409A, then,
except to the extent that this Agreement does not provide for a “deferral of
compensation” within the meaning of Code Section 409A of the Code, no payments
shall be made and no benefits shall be provided to the Executive during the
period beginning on the date of the Executive's separation from service and
ending on the last day of the sixth month after such date. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.


16.Headings. The descriptive headings used in this Agreement are used for
convenience of reference only and shall not constitute a part of this Agreement.


17.Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together shall constitute one and the same Agreement.
 
THE EXECUTIVE EXPRESSLY WARRANTS AND REPRESENTS THAT, BEFORE ENTERING INTO THIS
AGREEMENT, SHE HAS RECEIVED A REASONABLE PERIOD OF TIME WITHIN WHICH TO CONSIDER
ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT, THAT SHE HAS FULLY READ,
INFORMED HERSELF OF AND UNDERSTANDS ALL THE TERMS, CONTENTS, CONDITIONS AND
EFFECTS OF ALL PROVISIONS OF THIS AGREEMENT, AND THAT SHE CONSIDERS ALL SUCH
PROVISIONS TO BE SATISFACTORY.


THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT NO PROMISE OR
REPRESENTATION OF ANY KIND HAS BEEN MADE, EXCEPT THOSE EXPRESSLY STATED IN THIS
AGREEMENT.
 

8



--------------------------------------------------------------------------------



THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT THE COMPANY HAS
ENCOURAGED AND ADVISED HER IN WRITING, PRIOR TO HER SIGNING THIS AGREEMENT, TO
CONSULT WITH AN ATTORNEY OF THE EXECUTIVE’S CHOOSING CONCERNING ALL OF THE TERMS
OF THIS AGREEMENT AND THE RELEASE.    


THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT SHE ENTERS INTO
THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.




IN WITNESS WHEREOF, the Executive and the Company, by its duly authorized
representative, have signed this Agreement as of the date set forth above.






WITNESS:                THE EXECUTIVE:




/s/ Michael Blickman__________    /s/ Marcia A. Dall____________________
Marcia A. Dall






THE COMPANY:


ATTEST:                ERIE INDEMNITY COMPANY






/s/ Brian Bolash_____________    By: /s/ Terrence W. Cavanaugh______
Terrence W. Cavanaugh
President and Chief Executive Officer

9



--------------------------------------------------------------------------------



EXHIBIT I


Executive's Waiver and Release






Marcia A. Dall (the “Executive”), for herself, her heirs, successors and assigns
and in consideration of the payments to be made by or on behalf of Erie
Indemnity Company (the “Company”) pursuant to Section 2 of the Agreement made
and entered into on the 20th day of December 2015 by and between the Company and
the Executive (“the “Agreement”), does hereby forever discharge and release the
Company and its shareholders, subsidiaries, affiliated companies, companies with
common management, ownership or control, successors, assigns, insurers and
reinsurers, attorneys, and agents, and all of their officers, directors,
shareholders, employees, agents and representatives, in their official and
individual capacities (collectively referred to as “Releasees”) from any and all
claims, demands, causes of action, damages, charges, complaints, grievances,
expenses, compensation and remedies that the Executive now has or may in the
future have on account of or arising out of any matter or thing that has
happened, developed or occurred before the date of this Release (collectively
“Claims”), including, but not limited to, all Claims arising from the
Executive's employment with the Company or any of its affiliated companies, the
termination of such employment, any and all relationships or dealings between
the Executive and the Company or any of the other Releasees, the termination of
any such relationships and dealings, and any and all other Claims the Executive
may have against the Company or any of the other Releasees. The Executive waives
any and all such Claims including, but not limited to, all charges or complaints
that were or could have been filed with any court, tribunal or governmental
agency, and any and all Claims not previously alleged, including, but not
limited to, any Claims under the following: (a) Title VII of the Civil Rights
Act of 1964, as amended; (b) the Age Discrimination in Employment Act (ADEA), as
amended; (c) the Federal Employee Retirement Income Security Act of 1974
(ERISA), as amended; (d) the Americans With Disabilities Act (ADA), as amended;
(e) the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), as
amended; (f) section 806 of the Sarbanes-Oxley Act of 2002, as amended; (g) the
Equal Pay Act of 1963; (h) any other federal statutes, rules, regulations,
executive orders or guidelines of any description; (i) any and all statutes of
similar nature or purpose under Pennsylvania law, or the law of any other state,
including, but not limited to, the Pennsylvania Human Relations Act, as amended,
the Pennsylvania Equal Pay Law, and the Pennsylvania Wage Payment and Collection
Law; (j) any and all local laws, rules, regulations, executive orders or
guidelines of any description including, but not limited to, the Erie County
Human Relations Ordinance; and (k) any rule or principle of equity or common
law, or any Claim of defamation, conversion, interference with a contract or
business relationship, or any other intentional or unintentional tort, or any
Claim of loss of consortium, or any Claim of harassment or retaliation, or
breach of contract or implied contract, or breach of covenant of good faith and
fair dealing, or any whistle-blower Claim. This release, discharge and waiver
shall be referred to here and in the Agreement as the “Release.”


The Executive specifically understands and agrees that the termination of her
employment does not violate or disregard any oral or written promise or
agreement, of any

10



--------------------------------------------------------------------------------



nature whatsoever, express or implied. If any contract or agreement of
employment exists concerning the employment of the Executive by the Company or
the terms and conditions of such employment or the termination of such
employment, whether oral or written, express or implied (excepting the
Agreement), that contract or agreement is terminated and is null and void.


The Executive agrees that this Release may be enforced in federal, state or
local court, and before any federal, state or local administrative agency or
body.


This Release does not prohibit the Executive from filing an administrative
charge of alleged employment discrimination, harassment or retaliation under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans With Disabilities Act or the Equal Pay Act of 1963;
however, the Executive represents that she has not to date filed or cause to be
filed any such administrative charge, and further agrees that she waives any
right to monetary or other recovery should any federal, state or local
administrative agency pursue any Claim on her behalf and will immediately
request in writing that the Claim or matter on her behalf be withdrawn. Thus, by
signing this Release, the Executive waives any right she had to obtain a
recovery if an administrative agency pursues a Claim against the Company or any
of the other Releasees based on any action taken by the Company or any of the
other Releasees up to the date of this Release, and acknowledges that she will
have released the Company and the other Releasees of any and all Claims, and of
the continuing effect of any and all Claims of any nature up to the date of this
Release. This Release does not affect (i) any of the Executive's vested rights
under the Erie Insurance Group Retirement Plan for Employees, the Erie Insurance
Group Employee Savings Plan, the Supplemental Executive Retirement Plan for
Certain Members of the Erie Insurance Group Retirement Plan for Employees
(“SERP”), and the Company’s Deferred Compensation Plan; nor (ii) any rights the
Executive may have under COBRA on account of the termination of her employment;
nor (iii), with respect to any of the capacities in which the Executive served
the Company or any of its subsidiaries or affiliated companies, and with respect
to any service of the Executive as a fiduciary or trustee of any employee
benefit plans or trusts or other trusts maintained or sponsored by the Company
or its subsidiaries or affiliated companies, does it bar any claim the Executive
may have for indemnity in relation to any acts or omissions of the Executive or
a claim for coverage under any applicable insurances, or any claim relating to
enforcement of the Agreement; nor (iv) any rights the Executive has under the
Agreement.


The Executive represents and warrants that the Company has given the Executive a
reasonable period of time, of at least twenty-one days, for the Executive to
consider all the terms of the Agreement and this Release and for the purpose of
consulting with an attorney if the Executive so chooses. A copy of this Release
was first given to the Executive on October 2, 2015. If this Release has been
executed by the Executive before the end of the twenty-one day period, the
Executive represents that she has freely and willingly elected to do so.


This Release may be revoked by the Executive within seven days after the date
this Release is signed by the Executive, by giving notice of revocation to the
Executive Vice President, Secretary and General Counsel of the Company. No
consideration described in

11



--------------------------------------------------------------------------------



Section 2 of the Agreement shall be paid unless the Executive has signed this
Release and the revocation period has expired with no revocation.








IN WITNESS WHEREOF, the Executive has signed this Release this 20th day of
December, 2015.




WITNESS:                        THE EXECUTIVE:




/s/ Michael Blickman____________        /s/ Marcia A. Dall_____________
Marcia A. Dall








1158184v4

12

